Closest Prior Art / Reasons for Allowance
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
	Specifically, the two closest prior art references are RU 2471142 (the ‘142 patent) and US Pub. No. 2011/0219977 (the ‘977 publication). 
	The ‘142 patent discloses a reusable, non-lethal hand grenade that ignites combustible material (4) prior to its expulsion and utilizes a shockwave to disperse the contents into an area. The reference fails to teach that the chemical agents of the combustible material ignite upon expulsion from the grenade due to a pressure wave generated by the activation of an airbag initiator1. 
	The ‘977 publication discloses a grenade having an initiator module that produces a shockwave from detonation of its detonator. The shockwave travels within the body of the grenade to a shocktube where it ignites an explosive material therein. Much like the ‘142 patent, the reference fails to teach that the chemical agents of the combustible material ignite upon expulsion from the grenade due to a pressure wave generated by the activation of an airbag initiator.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
    

    
        1 The airbag initiator has been interpreted to be a commercial air bag initiator as recognized by the US Department of Transportation; see para. [0054] and [0110] of the Applicant specification.